NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

________________________
                                  :
ABDELRAHIM AYYAD,                 :
                                  :         Civ. No. 19-17759 (RMB)
                  Petitioner      :
                                  :
        v.                        :         MEMORANDUM AND ORDER
                                  :
WARDEN DAVID ORTIZ,               :
                                  :
                  Respondent      :
________________________          :


BUMB, United States District Judge

       This matter comes before the Court upon Petitioner Abdelrahim

Ayyad’s petition for writ of habeas corpus under 28 U.S.C. § 2241.

(Pet., ECF No. 1.) Petitioner challenges the Bureau of Prisons’

(“BOP”) application of a greatest severity level public safety

factor to his custody classification. (Id.) Petitioner has not

paid the $5.00 filing fee required to file an application for a

writ of habeas corpus.1 Therefore, the Court must administratively

terminate this action.

       While Petitioner may reopen this action by paying the filing

fee, the Court lacks jurisdiction under 28 U.S.C. § 2241 to review

the Bureau of Prison’s application of a public safety factor to a



1   See 28 U.S.C. § 1914(a).
custody classification. See Briley v. Warden Fort Dix FCI, 703 F.

App’x 69, 71 (3d Cir. 2017) (per curiam) (prisoner’s claims

regarding security level were not cognizable under § 2241); Marti

v. Nash, 227 F. App’x 148, 150 (3d Cir. 2007) (per curiam) (a

prisoner has no Due Process right to any particular security

classification); Day v. Nash, 191 F. App’x 137, 139 (3d Cir. 2006)

(per curiam) (there is no Due Process liberty interest in prison

security classification). If Petitioner reopens this matter, the

Court would dismiss the petition for lack of jurisdiction.

     IT IS therefore on this 3rd day of December 2019,

     ORDERED that the Clerk shall administratively terminate this

action; subject to reopening if Petitioner pays the $5.00 filing

fee within 30 days of the date of entry of this Order; and it is

further

     ORDERED that the Clerk shall close this matter; and it is

further

     ORDERED that the Clerk shall serve of copy of this Order on

Petitioner by regular U.S. mail.



                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              UNITED STATES DISTRICT JUDGE




                                   2
